DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 AUGUST 2021 was filed after the mailing date of the Non-Final Office Action on 26 JULY 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant Initiated Interview/Examiner’s Comment
On 25 OCTOBER 2021, Examiner and Applicant’s representative conducted an interview where a discussion of the applied reference to DAVE and proposed newly amended portions transpired.  Examiner has indicated that the proposed amendments were likely to overcome the DAVE reference and the Examiner would update the search upon receipt of the official REMARKS. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 25 OCTOBER 2021, with respect to the objection to the drawings, the objection to the claims, and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the objection to the claims, and the art rejections has been withdrawn. 
Status of Claims
In the claims submitted on 25 OCTOBER 2021, Claim 1 has been amended, Claims 14 and 16-20 have been cancelled and Claims 25-29 are new.  
Current pending claims are Claims 1-13, 15 and 21-29.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendments submitted on 25 OCTOBER 2021, Applicant has amended Claim 1 to further define the invention directed towards a method.  The amendment to the claim further defines the affinities towards bead in the first and second locations.  
The Examiner has considered the amendment to the claims and has update the search.  The DAVE reference is considered to be the closest prior art of record as it teaches a method for dispensing a sample to a substrate surface, abstract, including a step of dispensing with a sample dispenser, [0039], Figure 1, the plurality of beads are dispensed onto the substrate surface along a path, in different locations, [0033, 0036, 0043, 0044], Figure 2C.  The sample solution dispensed includes beads, [0042, 0048, 0055, 0088], however, the reference does not teach or suggest anything to do with each location in Figure 2C certain affinities in each of the first and second locations/positions, [0064].  
The method for dispensing a sample to a substrate surface, wherein said substrate surface comprises a first location and a second location, wherein said first location has a higher affinity for a bead of said plurality of beads than said second location, wherein said first location comprises an individually addressable location of said plurality of individually addressable locations, and wherein subsequent to said dispensing, said bead is immobilized at said first location is not found or suggested.  
Claims 1-13, 15 and 21-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797